683 N.W.2d 670 (2004)
471 Mich. 865-869
FORD MOTOR CO.
v.
HARVEY.
No. 124517.
Supreme Court of Michigan.
July 29, 2004.
SC: 124517. COA: 238483.
On order of the Court, the motion for reconsideration of this Court's order of April 9, 2004 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, C.J., dissents and states as follows:
For the reasons stated in my dissenting statement to the April 9, 2004 order denying leave to appeal in this case, I would grant the motion for reconsideration and, on reconsideration, would reverse the Court of Appeals decision and remand this case to the Wayne Circuit Court with instructions to vacate the arbitration award.
YOUNG and MARKMAN, JJ., concur in the dissent of CORRIGAN, C.J.